Conviction is for burglary, punishment assessed being five years' confinement in the penitentiary.
The statement of facts found in the record bears no file mark of the Clerk of the trial court. Subdivision 2 of Art. 760, C. C. P. (1925), requires the same to be filed with the clerk of the trial court, and this court will not consider a statement of facts which fails to show that it was so filed. White v. State, 5 S.W.2d 510, and cases therein cited. See also 4 Tex. Jur., page 423, for citation of many additional authorities.
The bills of exception found in the record cannot be appraised in the absence of the facts. Not being able to consider the statement of facts the court is impelled to order an affirmance.
Affirmed. *Page 610